Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Request for Continued Examination and amendment filed September 28, 2021.

3.	Claims 1 and 11 have been amended and claims 6, 8, 16, and 18 have been newly cancelled.

4.	Claims 1-5, 9-15, 19, and 20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-5, 9-15, 19, and 20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed September 28, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “a plurality of middleware units forming a hierarchical structure, each middleware unit comprising: a device management unit configured to receive device generation information from an IoT device and establish a connection to the IoT device, a service management unit configured to abstract the IoT device into a service device and control the IoT device according to a service scenario, wherein the IoT device is configured to provide a service as the service device, wherein, and a data management unit configured to generate and store data regarding the device management unit, the service management unit, and the IoT device; and a script editor configured to create the service scenario for the service device, wherein the plurality of middleware units comprise one or more first layer middleware units; and one or more second layer middleware units formed above the first layer middleware units, wherein each middleware unit operates in connection with an external network or a cloud, wherein the one or more first layer middleware units is connected to the external network or the cloud through the one or more second layer middleware units so that the one or more first layer middleware units constitute a local network, wherein the plurality of middleware units interoperate in each layer or between layers, and the data management unit manages the interoperation between the middleware units, wherein the hierarchical structure of the plurality of middleware units is expandable and an upper layer of the plurality of middleware units controls or manages a lower layer of the plurality of middleware units, wherein upon the IoT device connected to the one or more first layer middleware units, the upper layer configures devices connected to the one or more first layer middleware units different from each other as the complex service” as recited in independent claims 1 and 11.
Specifically, the prior art of record fails to explicitly disclose, teach, or suggest neither singly nor in combination “a service management unit comprises a service scenario conversion unit configured to convert the service scenario into a service scenario graph and controls the IoT device by mapping the service scenario graph to the IoT device and performing scheduling, the service scenario graph comprises: a complex service including a finite set of service nodes, a finite set of condition nodes, a finite set of iterative nodes, and a finite set of trunk lines representing execution flows between nodes; a condition node including a blocking type, a non-blocking type, a true port, and a false port; and an iterative node including a sub-graph corresponding to a loop, an iterative period of a loop, and a condition for remaining in a loop”, “wherein each middleware unit operates in connection with an external network or a cloud, wherein the one or more first layer middleware units is connected to the external network or the cloud through the one or more second layer middleware units so that the one or more first layer middleware units constitute a local network”, and “wherein the hierarchical structure of the plurality of middleware units is expandable and an upper layer of the plurality of middleware units controls or manages a lower layer of the plurality of middleware units, wherein upon the IoT device connected to the one or more first layer middleware units, the upper layer configures devices connected to the one or more first layer middleware units different from each other as the complex service”.
For at least these reason, claims 1-5, 9-15, 19, and 20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
October 20, 2021